Title: Thomas Jefferson to Destutt de Tracy, 26 January 1811
From: Jefferson, Thomas
To: Destutt de Tracy, Antoine Louis Claude


          
            Sir
            Monticello Jan. 26. 1811.
          
            The length of time your favor of June 12. 09 was on it’s way to me, and my absence from home the greater part of the autumn delayed very much the pleasure which awaited me of reading the packet which accompanied it. I cannot express to you the satisfaction which I recieved from it’s perusal. I had, with the world, deemed Montesquieu’s a work of much merit; but saw in it, with every thinking man, so much of paradox, of false principle, & misapplied fact, as to render it’s value equivocal on the whole. Williams and others had nibbled only at it’s errors. a radical correction of them therefore was a great desideratum. this want is now supplied, and with a depth of thought, precision of idea, of language & of logic, which will force conviction into every mind. I declare to you, Sir, in the spirit of truth & sincerity, that I consider it the most precious gift the present age has recieved. but what would it have been, had the author, or would the author, take up the whole scheme of Montesquieu’s work, & following the correct analysis he has here developed, fill up all it’s parts according to his sound views of them. Montesquieu’s celebrity would be but a small portion of that which would immortalize the author. and with whom? with the rational and highminded spirits of the present & all future ages. with those whose approbation is both incitement & reward to virtue and ambition. is then the hope desperate? to what object can the occupations of his future life be devoted so usefully to the world, so splendidly to himself? but I must leave to others, who have higher claims on his attention, to press these considerations.
           My situation, far in the interior of the country, was not favorable to the object of getting this work translated and printed. Philadelphia is the least distant of the great towns of our states where there exists any enterprize in this way; and it was not till the spring following the reciept of your letter, that I obtained an arrangement for it’s execution. the translation is just now compleated. the sheets came to me by post, from time to time, for revisal; but not being accompanied by the original, I could not judge of verbal accuracies. I think however it is substantially correct, without being an adequate representation of the excellencies of the original; as indeed no translation can be.I found it impossible to give it the appearance of an original composition in our language. I therefore think it best to divert enquiries after the author towards a quarter where he will not be found; and, with this view, propose to prefix the prefatory epistle now inclosed. as soon as a copy of the work can be had, I will send it to you by Duplicate. the secret of the author will be faithfully preserved, during his and my joint lives; and those into whose hands my papers will fall at my death will be equally worthy of confidence. when the death of the author, or his living consent shall permit the world to know their benefactor, both his and my papers will furnish the evidence. in the mean time the many important truths the work so solidly establishes will, I hope, make it the political rudiment of the young, and manual of our older citizens.  One of it’s doctrines indeed, the preference of a plural over a single executive, will probably not be assented to here. when our present government was first established, we had many doubts on this question, and many leanings towards a supreme executive council. it happened that at that time the experiment of such an one was commenced in France, while the single Executive was under trial here. we watched the motions & effects of these two rival plans with an interest and anxiety proportioned to the importance of a choice between them. the experiment in France failed after a short course, and not from any circumstance peculiar to the times or nation, but from those internal jealousies & dissensions in the Directory which will ever arise among men, equal in power, without a Principal to decide and controul their differences. we had tried a similar experiment in 1784 by establishing a Committee of the States, composed of a member from every state, then 13, to exercise the executive functions, during the recess of Congress. they fell immediately into schisms and dissensions, which became at length so inveterate as to render all cooperation among them impracticable: they dissolved themselves, abandoning the helm of government, and it continued without a head, until Congress met the ensuing winter. this was then imputed to the temper of two or three individuals; but the wise ascribed it to the nature of man. the failure of the French Directory, and from the same cause, seems to have authorised a belief that the form of a plurality, however promising in theory is impracticable with men constituted with the ordinary passions. while the tranquil & steady tenor of our single Executive, during a course of twenty two years of the most tempestuous times the history of the world has ever presented, gives a rational hope that this important problem is at length solved. aided by the counsels of a Cabinet of heads of departments, originally four, but now five, with whom the President consults, either singly or all together, he has the benefit of their wisdom and information, brings their views to one center, & produces an unity of action & direction in all the branches of the government. the excellence of this construction of the Executive power has already manifested itself here under very opposite circumstances. during the administration of our first President, his cabinet, of four members, was equally divided, by as marked an opposition of principle as monarchism and republicanism could bring into conflict. had that Cabinet been a Directory, like positive and negative quantities in Algebra, the opposing wills would have balanced each other, and produced a state of absolute inaction. but the President heard with calmness the opinions and reasons of each, decided the course to be pursued, and kept the government steadily in it, unaffected by the agitation. the public knew well the dissentions of the Cabinet, but never had an uneasy thought on their account; because they knew also they had provided a regulating power which would keep the machine in steady movement. I speak with an intimate knolege of these scenes, quorum pars fui; as I may of others of a character entirely opposite. the third administration, which was of eight years, presented an example of harmony in a cabinet of six persons, to which perhaps history has furnished no parallel. there never arose, during the whole time, an instance of an unpleasant thought or word between the members. we sometimes met under differences of opinion, but scarcely ever failed, by conversing & reasoning, so to modify each other’s ideas, as to produce an unanimous result. yet, able & amiable as these members were, I am not certain this would have been the case had each possessed equal & independant powers. ill-defined limits of their respective departments, jealousies trifling at first, but nourished & strengthened by repetition of occasions, intrigues without doors of designing persons to build an importance to themselves on the divisions of others, might, from small beginnings, have produced persevering oppositions. but the power of decision in the president left no object for internal dissension, & external intrigue was stifled in embryo by the knolege which incendiaries possessed that no divisions they could foment would change the course of the Executive power. I am not conscious that my participations in Executive authority have produced any bias in favor of the single executive; because the parts I have acted have been in the subordinate, as well as superior stations, and because, if I know myself, what I have felt, and what I have wished, I know that I have never been so well pleased as when I could shift power off from my own, on the shoulders of others; nor have I ever been able to concieve how any rational being could propose happiness to himself from the exercise of power over others.I am still however sensible of the solidity of your principle, that, to ensure the safety of the public liberty, it’s depository should be subject to be changed with the greatest ease possible, and without suspending or disturbing for a moment the movements of the machine of government. you apprehend that a single Executive, with eminence of talent, and destitution of principle, equal to the object, might, by usurpation, render his powers hereditary. yet I think history furnishes as many examples of a single usurper arising out of a government by a plurality, as of temporary trusts of power in a single hand rendered permanent by usurpation. I do not believe therefore that this danger is lessened in the hands of a plural Executive. perhaps it is greatly increased by the state of inefficiency to which they are liable from feuds & divisions among themselves.the Conservative body you propose might be so constituted as, while it would be an admirable sedative in a variety of smaller cases, might also be a valuable centinel and check on the liberticide views of an ambitious individual. I am friendly to this idea. but the true barriers of our liberty in this country are our state-governments: and the wisest Conservative power ever contrived by man is that of which our revolution and our present government found us possessed. seventeen distinct states, amalgamated into one as to their foreign concerns, but single and independant as to their internal administration, regularly organised with a legislature and Governor resting on the choice of the people, and enlightened by a free press, can never be so fascinated by the arts of one man as to submit voluntarily to his usurpation. nor can they be constrained to it by any force he can possess. while that may paralyse the single state in which it happens to be encamped, sixteen others, spread over a country of two thousand miles diameter, rise up on every side, ready organised, for deliberation by a constitutional legislature, & for action by their Governor, constitutionally the commander of the militia of the state, that is to say, of every man in it, able to bear arms; and that militia too regularly formed into regiments & battalions, into infantry, cavalry & artillery, examined trained under officers general & subordinate, legally appointed, always in readiness, and to whom they are already in habits of obedience.  the republican government of France was lost without a struggle, because the party of ‘un et indivisible’ had prevailed: no Provincial organisations existed to which the people might rally under authority of the laws, the seats of the Directory were virtually vacant, and a small force sufficed to turn the legislature out of their chamber, & to salute it’s leader Chief of the nation. but with us, sixteen out of seventeen states rising in mass, under regular organisation, & legal commanders, united in object & action by their Congress, or, if that be in duresse, by a special Convention, present such obstacles to an Usurper as forever to stifle ambition in the first conception of that object.Dangers of another kind might more reasonably be apprehended from this perfect & distinct organisation, civil & military, of the states; to wit, that certain states from local & occasional discontents, might attempt to secede from the Union. this is certainly possible; & would be befriended by this regular organisation. but it is not probable that local discontents can spread to such an extent as to be able to face the sound parts of so extensive an union: & if ever they should reach the majority, they would then become the regular government, acquire the ascendancy in Congress, & be able to redress their own grievances by laws peaceably & constitutionally passed. and even the states in which local discontents might engender a commencement of fermentation, would be paralysed and self-checked by that very division into parties into which we have fallen, into which all states must fall wherein men are at liberty to think, speak, & act freely, according to the diversities of their individual conformations, and which are perhaps essential to preserve the purity of the government, by the censorship which these parties habitually exercise over each other. 
          You will read, I am sure, with indulgence, these explanations of the grounds on which I have ventured to form an opinion differing from yours. they prove my respect for your judgment, & diffidence of my own, which have forbidden me to retain, without examination, an opinion questioned by you. permit me now to render my portion of the general debt of gratitude, by acknolegements in advance for the singular benefaction which is the subject of this letter, to tender my wishes for the continuance of a life so usefully employed, and to add the assurances of my perfect esteem and respect.
          
            Th:
            Jefferson
        